J. & C.A. Corporation, c/o Leon, Joseph and Charles Adjmi, et al. 1 v. Commissioner. J. & C. A. Corp. v. CommissionerDocket Nos. 1220-64, 1221-64, 1222-64. .United States Tax CourtT.C. Memo 1965-280; 1965 Tax Ct. Memo LEXIS 50; 24 T.C.M. (CCH) 1541; T.C.M. (RIA) 65280; October 22, 1965*50  James D. Burroughs, for the respondent.  RAUMMemorandum Opinion RAUM, Judge: The Commissioner determined the following deficiencies: J. & C.A. Corporation, c/o Leon, Joseph andCharles Adjmi - Dt. #1220-64Fiscal YearIncomeAddition for Fraud,EndedTaxSection 6653(b)2-28-58$ 10,060.1702-28-5934,066.3202-29-60343,818.58$171,909.29Joseph Adjmi - Docket No. 1221-641959$136,806.03$ 68,403.02196058,297.0429,148.52Leon Adjmi - Docket No. 1222-641959$127,379.75$ 63,689.881960143,595.7871,797.89These cases were duly calendared for trial at Miami on October 4, 1965, but there was no appearance by or on behalf of the petitioners. The Commissioner moved that the cases be dismissed for want of prosecution, and that the deficiencies determined be approved. The motions have been granted. The Court was informed that Leon and Joseph Adjmi are fugitives from justice, having skipped bail in connection with certain criminal charges pending against them. It appears that the Government's answers in these cases alleged facts which affirmatively support the determinations of fraud in connection*51  with the additions to tax determined under Section 6653(b), Internal Revenue Code of 1954, and that the Commissioner had filed motions for admission of these facts under Rule 18, which motions were granted by orders dated September 30, 1964. In the circumstances, we hereby find as a fact that the return filed by each petitioner for each year in issue was false and fraudulent with intent to evade tax and that at least part of each deficiency was due to fraud. Cf.  Robert Kenneth Black, 19 T.C. 474">19 T.C. 474. Decisions will be entered for the respondent.  Footnotes1. Proceedings of the following petitioners have been consolidated herewith: Joseph Adjmi, Docket No. 1221-64; and Leon Adjmi, Docket No. 1222-64.↩